Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MICHAEL J. MONROE,
Plaintiff,

-against-

21-CV-5244 (VB)

COUNTY OF ROCKLAND; COUNTY
HOSPITAL DIETICIAN; FOOD SERVICE ORDER OF SERVICE
SUPERVISOR MASI; ROCKLAND COUNTY
CORRECTIONAL FACILITY HEALTH
SERVICES/MEDICAL DEPARTMENT,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated in the Rockland County Correctional Facility, brings this
pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights.
By order dated August 20, 2021, the Court granted Plaintiff’s request to proceed without
prepayment of fees, that is, in forma pauperis (IFP).'

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief, 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 2 of 13

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3).

While the law mandates dismissal on any of these grounds, the court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits —
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the
pleader is entitled to relief.

The Supreme Court has held that, under Rule 8, a complaint must include enough facts to
state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 US. 544,
570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the
court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing
the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,
556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the
elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at
555, After separating legal conclusions from well-pleaded factual allegations, the court must
determine whether those facts make it plausible — not merely possible — that the pleader is
entitled to relief. Id.

DISCUSSION

A. Rockland County Correctional Facility Health Services/Medical Department

Plaintiff’s claims against Rockland County Correctional Facility Health Services/Medical

Department must be dismissed. Section 1983 provides that an action may be maintained against

2
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 3 of 13

a “person” who has deprived another of rights under the “Constitution and Laws.” 42 U.S.C,

§ 1983. Rockland County Correctional Facility Health Services/Medical Department is nota
“person” within the meaning of § 1983. See Will v. Mich. Dept of State Police, 491 U.S. 58
(1989) (state is not a “person” for the purpose of § 1983 claims); Zuckerman v. Appellate Div.,
Second Dept Supreme Court, 421 F.2d 625, 626 (2d Cir. 1970) (court not a “person” within the
meaning of 42 U.S.C. § 1983); Whitley v. Westchester Cnty. Corr. Fac. Admin., No. 97-CV-420
(SS), 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22, 1997) (correctional facility or jail not a
“nerson” within the meaning of § 1983). Therefore, Plaintiff’s claim against Rockland County
Correctional Facility Health Services/Medical Department is dismissed. See 28 U.S.C,

§ 1915(e)(2)(B)(ii).

B. County Hospital Dietician

Plaintiff’s claims against the County Hospital Dietician must also be dismissed. To state a
claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the defendants’ direct and
personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y State Dep't of
Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in this Circuit that personal
involvement of defendants in the alleged constitutional deprivations is a prerequisite to an award
of damages under § 1983.”) (internal quotation marks omitted). A defendant may not be held
liable under § 1983 solely because that defendant employs or supervises a person who violated
the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may
not be held liable for the unconstitutional conduct of their subordinates under a theory of
respondeat superior.”). Rather, “[t]o hold a state official liable under § 1983, a plaintiff must
plead and prove the elements of the underlying constitutional violation directly against the

official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 4 of 13

| Plaintiff does not allege any facts showing how the County Hospital Dietician was
personally involved in the events underlying his claims. Plaintiff’s claims against this defendant
are therefore dismissed without prejudice to Plaintiff naming this defendant in an amended
complaint, if he can allege the personal involvement of the County Hospital Dietician in the
events underlying his claims. See 28 U.S.C. § 1915(e)(2)(B)Gi).

C. Service on the County of Rockland and Food Service Supervisor Masi

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that summonses and the complaint be served within 90 days
of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
summonses and the complaint until the Court reviewed the complaint and ordered that a
summons be issued. The Court therefore extends the time to serve until 90 days after the date
summonses are issued. If the complaint is not served within that time, Plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that
it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.
Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants the County of Rockland and Food

Service Supervisor Masi through the U.S. Marshals Service, the Clerk of Court is instructed to

4
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 5 of 13

fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of
these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these Defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Court dismisses Plaintiff’s claims against the Rockland County Correctional Facility
Health Services/Medical Department. See 28 U.S.C. § 1915(e)(2)(B) Gi)

The Court dismisses Plaintiff's claims against the County Hospital Dietician without
prejudice to Plaintiff's naming this defendant in an amended complaint if he can allege that the
defendant was personally involved in the events underlying his claims. See 28 U.S.C.

§ 1915(e)(2)(B)Gi).

The Clerk of Court is further instructed to issue summonses, complete the USM-285
forms with the addresses for the County of Rockland and Food Service Supervisor Masi, and
deliver all documents necessary to effect service to the U.S. Marshals Service.

An “Amended Civil Rights Complaint” form is attached to this order.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 6 of 13

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).
SO ORDERED.

Dated: August 25, 2021

White Plains, New York / ius

VINCENT L. BRICCETTI
United States District Judge
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 7 of 13

DEFENDANTS AND SERVICE ADDRESSES

County of Rockland

Rockland County Law Department
11 New Hempstead Road

New City, New York 10956

Food Service Supervisor Masi
Rockland County Correctional Facility
53 New Hempstead Road

New City, New York 10956
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 8 of 13

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
“against- COMPLAINT
(Prisoner)

 

Do you want a jury trial?

 

OYes ONo

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section lV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 9 of 13

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

0 Violation of my federal constitutional rights

LJ Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
Il. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

LC Pretrial detainee

0 Civilly committed detainee

LC) Immigration detainee

(J Convicted and sentenced prisoner
C] Other:

 

Page 2
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 10 of 13

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 11 of 13

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 12 of 13

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order,

 

 

 

 

 

 

 

 

Page 5
Case 7:21-cv-05244-VB Document 7 Filed 08/26/21 Page 13 of 13

VIL. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6
